                      Case3:19-cv-07423-JSC
                      Case 3:19-cv-07423-JSC Document
                                             Document15
                                                      6 Filed
                                                        Filed11/15/19
                                                              05/15/20 Page
                                                                       Page11of
                                                                              of24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                  Northern District of California

   DANIEL GONZALEZ, ROCCI GARRETT,
 LAWRENCE GERRANS and MICHAEL LUCAS,
 MARTIN GALLARDO, and SERGIO MORALES-                                      )
             SERVIN, et al.                                                )
                            Plaintiff(s)                                   )
                      v.                                                   )                   Civil Action No. C 19-7423 JSC
   ALAMEDA COUNTY SHERIFF’S OFFICE,                                        )
   GREGORY J. AHERN, D. HOUHTELLING,                                       )
 THOMAS F. MADIGAN, CAPTAIN DERRICK C.                                     )
  HESSELEIN, DEPUTY IGNONT (sp), DEPUTY                                    )
  JOE (sp), TECHNICIAN KAISER, ALAMEDA                                     )
    COUNTY , The CALIFORNIA FORENSIC                                       )
        MEDICAL GROUP, ARAMARK                                             )
      CORRECTIONAL SERVICES, LLC,                                          )
                    et al.
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     ALAMEDA COUNTY SHERIFF’S OFFICE, GREGORY J. AHERN, THOMAS F. MADIGAN, CAPTAIN
     DERRICK C. HESSELEIN, DEPUTY IGNONT (sp), TECHNICIAN KAISER, ALAMEDA COUNTY , The
     CALIFORNIA FORENSIC MEDICAL GROUP, ARAMARK CORRECTIONAL SERVICES, LLC,



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
YOLANDA HUANG
LAW OFFICE OF YOLANDA HUANG
475 14th Street, Suite 500
Oakland, CA 94612


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           ATE
                                                                              S DISTR
                                                                                     IC
                                                                                                           CLERK OF COURT
                                                                         ST            T
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                 E
                                                               IT




                                                                                                 UR
                                                             UN




                                                                                                   T




            11/15/2019
                                                            N O RT




                                                                                                    NI A




Date:
                                                                                                OR
                                                               HE




                                                                                                                  Signature of Clerk or Deputy Clerk
                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C
                                                                                    C
                       Case3:19-cv-07423-JSC
                       Case 3:19-cv-07423-JSC Document
                                              Document15
                                                       6 Filed
                                                         Filed11/15/19
                                                               05/15/20 Page
                                                                        Page22of
                                                                               of24




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. C 19-7423 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 3:19-cv-07423-JSC Document 15 Filed 05/15/20 Page 3 of 4
         Case 3:19-cv-07423-JSC Document 15 Filed 05/15/20 Page 4 of 4




Documents served:
Summons, First Amended Complaint, Consent to Magistrate Judge Jurisdiction, Notice of
Related Case, Ex Parte Application for Temporary Restraining Order and Request for Briefing
Schedule for Preliminary Injunction; [Proposed] Order for Temporary Restraining Order, and
Declarations of :
       Cedric Henry,
       Adam Nelson,
       Lamont Williams,
       Eric Wayne,
       Jose Alonzo,
       Leonard Wakefield
       Ocie Johnson
       Saul Espinoza,
       Darrl Geyer
       Dwight Adams
       Jimmie Jones
       Maria Moore
       Troy Powell
       Yolanda Huang
       Tikisha Upshaw
       Angelo Valdez
       Marla Armstrong
       Dr. Christina Marie Bourne
       Tyronne Alexander Jones
